              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JENNIFER TORRES,

                      Plaintiff,
                                                   Case No. 18-CV-1009-JPS
 v.

 TRANSWORLD SYSTEMS INC.,
                                                                   ORDER
                      Defendant.


       On July 2, 2018, Plaintiff filed this action alleging violations of the

Fair Debt Collection Practices Act and Wisconsin state law. (Docket #1). On

November 15, 2018, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff Jennifer Torres and Defendant Transworld Systems

Inc. entered into a stipulation to dismiss with prejudice all claims in this

action, each party to bear its own costs. (Docket #14).

       Accordingly,

       IT IS ORDERED that the parties’ stipulation of dismissal (Docket

#14) be and the same is hereby ADOPTED; this action be and the same is

hereby DISMISSED with prejudice, each party to bear its own costs.

       Dated at Milwaukee, Wisconsin, this 19th day of November, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge
